                  Case 19-50583-BLS              Doc 33         Filed 01/15/21      Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                                      Chapter 11

WOODBRIDGE GROUP OF COMPANIES, LLC, et                                      Case No. 17-12560 (BLS)
al.,1
                                                                            (Jointly Administered)
                           Debtor

MICHAEL GOLDBERG
                                                                            Adv. Proc. No.: 19-50583 (BLS)
                           Plaintiff.
                            vs.
ASCENSUS, LLC
DBA PROVIDENT TRUST GROUP, CUSTODIAN
FOR THE BENEFIT OF DEBORAH J. MURPHY IRA;
DEBORAH J. MURPHY
                           Defendant.


                                         AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

ALISON MOODIE, being duly sworn, deposes and says:

1. I am employed as a Senior Case Manager Epiq Class Action and Claims Solutions, Inc.,2 the

    claims and noticing agent in the above-captioned proceeding. Our business address is 777

    Third Avenue, New York, New York 10017. I am over the age of eighteen years and am not

    a party to the above-captioned action.


1        The Remaining Debtors and the last four digits of their respective federal tax identification number are as
         follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1,
         LLC (0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks,
         California 91423.


2        Epiq Class Action and Claims Solutions, Inc. acquired Garden City Group, LLC on June 15, 2018.



                                                          -1-
               Case 19-50583-BLS         Doc 33       Filed 01/15/21     Page 2 of 4




2. On January 5, 2021, I caused to be served the “Order Assigning Adversary Proceeding to

   Mediation and Appointing Mediator,” dated January 5, 2021, [Docket No. 31] by causing

   a true and correct copy to be enclosed securely in separate postage pre-paid envelopes and

   delivered via first class mail to those parties listed on the annexed Exhibit A (the defendants).

3. All envelopes utilized in the service of the foregoing contained the following legend:

   LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF

   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”


                                                                       /s/ Alison Moodie
                                                                       Alison Moodie
 Sworn to before me this
 6th day of January, 2021
 /s/ Regina Amporfro
 Notary Public, State of New York
 No. 01AM6064508
 Qualified in Bronx County
 Commission Expires September 24, 2021




                                                -2-
Case 19-50583-BLS    Doc 33     Filed 01/15/21   Page 3 of 4




                    EXHIBIT A




                          -3-
                                                                            Case 19-50583-BLS   Doc 33     Filed 01/15/21   Page 4 of 4

Name                        Address1                      Address2                Address3               Address4               City         State   Zip

ASCENSUS LLC                ATTN ROBERT GUILLOCHEAU CEO   4135 N FRONT ST                                                       HARRISBURG   PA      17110
PROV. TR GP-FBO DEBORAH J   8716 GLENROCK DR                                                                                    NEW HAVEN    IN      46774
MURPHY IRA




Page 1 of 1
